Citation Nr: 1523857	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-25 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  

(The issues of entitlement to service connection for hypertension and sleep apnea to include on a secondary service connection basis will be addressed in a separate decision of the Board of Veterans' Appeals.) 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Department of Veterans Affairs (VA) Medical Center in Atlanta, Georgia.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

A clothing allowance is paid if one of three criteria is satisfied.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a) (2014).  The first criterion is that the Veteran, because of a service-connected disability or disabilities constituting loss or loss of use of a hand or foot, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  Such must be established during a VA examination or an examination or hospital report from any government or private institution.  The second criterion is that the Veteran, because of a service-connected disability or disabilities, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  The third criterion is that the Veteran, due to a service-connected disability, uses a medication prescribed by a physician for a skin condition that causes irreparable damage to outer garments.  Both the second and third criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  

The Veteran contends that his braces for his back, wrist, and ankle, all due to service-connected disabilities, have metal inserts which result in damage to his clothing.  There is no evaluation addressing whether the Veteran's braces cause the damage, as claimed.  

The Board also notes that a complete copy of the statement of the case is not contained in the Veteran's paper or Virtual file.  Thus, the full copy should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to address whether the Veteran's braces for his back, wrist, and ankle result in wear and tear to the Veteran's clothing.  The examiner should indicate if the braces are specifically for service-connected disabilities.  The Veteran should be asked to bring to the examination the affected clothing, as claimed.  If there is wear and tear due to prescribed braces for service-connected disabilities, the examiner should certify any such wear and tear to the Veteran's clothing and shoes was caused by his prescribed braces for service-connected disabilities.  The report of examination should include a complete rationale for all opinions expressed. 

2.  A complete copy of the statement of the case should be associated with the record.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


